DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				 Preliminary Amendment
The Preliminary Amendment filed September 4, 20219, has been received and entered.
Claims Status
Claims 1-10 are pending.  Claims 1-7 and 9-20 are currently amended and claim 8 is original.
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 4, 2019, was filed and received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a strain" in step b. at line 9 of claim 1.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear whether a different strain is intended or the same strain as set forth in the claim method and in step a. of claim 1.   Also claim 1 recites “step one” in step b. of claim 1, and it actually step a. which is a first step.  There are no numerical references to process steps in claim 1, per se.  Hence. “step one” lacks antecedent basis in the claim.  Additionally “degree” at line 3 of step b. in claim 1 should be pluralized but this is not indefinite but may be objected to in the claim.  Furthermore, “Bacillus coagulans” recited in third step of c. in claim 1 at the last line lacks antecedent basis.  
Claim 3 lacks antecedent basis for recitation of “growth medium” at line 3.  It is suggested to insert –said—before “growth medium”.
Claim 4 is rendered vague and indefinite for recitation of “tadpole-like endospores” because the term “tadpole-like” does not definitively describe whether this is shape of endospores.  Applicants may clarify on the record and state the reasons why the term is definite and what is intended by use of the term.  Note it is used in the specification but is not defined per se.
Claim 5 is rendered vague and indefinite because it is unclear that “2% v/v” is referring to growth medium or what, so it is suggested to insert –of said growth medium” after “v/v”.
Likewise claims 6 and 10 are rendered vague and indefinite for the same reason for recitation of “5-10% volume/volume”.  It is suggested to insert --of said growth medium—after “volume/volume”.  Also consistent use of abbreviated units is suggested, because Applicants sometimes use “v/v” and “volume/volume”, note claims 5 and 6, as well as claim 10, for example.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 2-4 are further rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites Bacillus coagulans which is already recited in claim 1 in the third step.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Claims 3-4 depend from the claim 2 and are rejected for the same reason as claim 2, therefore.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over CN101412983 (translation) (aka CN) cited as for. Pat document ref. O on enclosed PTO-892 Form, in view of WO 2008/043368 (aka WO) cited on enclosed PTO-1449 Form as cite no. 1 under For. Pat Docs; Amaha et al cited as non-pat literature document ref. U on enclosed PTO-892 Form;  USP 5541082-A of Botchner cited as ref. G on enclosed PTO-892 Form; and Posada-Uribe et al cited on enclosed PTO-892 Form as ref. V.
Regarding claim 1, CN teaches method for inducing sporulation in a strain of microorganism belonging to Bacillus genus, said method comprising: a first step of adding predetermined amount of inoculum of said strain of Bacillus genus in  a growth medium comprising  predetermined amounts of yeast extract, MnSO4, tomato juice, and trace minerals/salts and distilled water (see page 13, lines 1-3 and page 4, lines 7-8); a second step of incubating the strain in growth medium of step one for a time period of 18-48 hours, at a temperature between 30-60 deg. C and at a  pH of 6.0 and under aerobic conditions (e.g. 90% dissolved oxygen content), see page 4, all lines; and a third step of collecting spores (see page 5, line 14).  
Furthermore regarding claim 1, Posada-Uribe et al teach  at least 90% dissolved oxygen content for sporulation of Bacillus species, see page 1887, col. 1, lines 92% dissolved oxygen content required, for growth of culture of Bacillus species, see lines 1-20. Hence a growth medium comprising a dissolved oxygen content of at least 90% is disclosed to be desirably for sporulation, therefore.
Regarding claims 2-3, CN teaches sporulation of Bacillus coagulans species is at an amount of at least 109 spores/ millititre of growth medium, see page 5, lines 12-13.

Regarding claim 5, CN teaches inoculum is added at an amout of 2% v/v, see page 13, lines 1-3.
Regarding claims 1 and 6, CN teaches, or at least suggests, at least predetermined amounts of yeast extract, manganese sulphate, tomato juice and mineral salts, page 4, lines 7-8 and 20; and page 5, lines 11-12.  Distilled water is disclosed by CN at page 5, line 12.  Yeast extract is disclosed to be a predetermined amount of 10 g/L, see page 5, line 11.  The tomato juice is disclosed to be of at least 200 mL and 0.3 g/L MnSO4, see pages 4-5, lines 8 and 12.  However, these predetermined amounts fall outside the claimed range for the same components.  Nonetheless the components are disclosed to be useful as ingredients to induce sporulation.  Hence to add more or less of either one would have been routine optimization by one of ordinary skill in the art; because they are well-known to induce sporulation; and one of skill in the art would have been motivated to try different amounts based on the needs of the growth requirements for Bacillus coagulans species and to optimize the growth requirements.  
2.	Further note that regarding claims 1 and 6, Amaha et al do teach predetermined amount of 10% tomato juice, see page 34, col. 2, line 23. Also, the minerals salts manganese, nickel and cobalt markedly stimulated sporulation, see page 35, col. 1, lines 23-25. These are present in trace amounts as well. Also note that predetermined optimal amount is recognized to be 1 ppm which is equivalent to 1 mg/l, as claimed herein, see claim 10 and Amaha et al at page 35, lines 33-36.  Also, Amaha et al teach that tomato juice induces sporulation of Bacillus coagulans, see page 34, col. 1, lines 11-13.
3.	Also, further regarding claims 1 and 6, Botchner teaches microbiological bacterial growth medium which includes skim milk powder in a predetermined amount of at least 16 g/l, see col. 31, lines 5-7.  Also at col. 24, milk as a medium component is useful because it provides for minerals and 
Regarding claim 7, CN teaches that the method is carried out in a fermenter having a capacity of 5 liters or more, see page 18, lines 4-7.  
Regarding claim 8, the teaching of CN, see entire pages 1-22, all lines, do not require the disclosed method to comprise any physical or chemical intervention.
Claims differ from CN in that predetermined amounts of skim milk, nor specified predetermined amounts of MnSO4 and tomato juice as well as the trace amount of salts belonging to nickel and cobalt nor a dissolved oxygen content of at least 90% are disclosed by CN.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for the growth medium of CN for inducing sporulation of Bacillus coagulans the predetermined amounts of skim milk, MnSO4 and tomato juice as well as trace amounts of salts belonging to nicel and cobalt as well as dissolved oxygen content of at least 90%  for forming endospores as disclosed collectively by each of WO, Amaha et al, Botchner and Posada-Uribe et al; because each of the cited prior art teach endospore sporulation is obtained by one of skill in the art with these components at these predetermined amounts and at the percent dissolved oxygen content of the growth medium.  The prior art recognized the skim milk powder provides for essential ingredients for growth of the culture which would have been expected to be necessary for sporulation.  
One of skill in the art would have been motivated to provide for these components in the predetermined amounts and at the dissolved oxygen content since each are disclosed or at least suggested to be desirable for culturing Bacillus species with the expectation of successful results for obtaining endospore sporulation.  The claimed method steps are recognized by the cited prior art combination.  In the absence of persuasive evidence to the contrary the claims are rendered prima facie obvious over the cited prior art.
s 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over CN101412983 (translation) (aka CN) cited as for. Pat document ref. O on enclosed PTO-892 Form, in view of Amaha et al cited as non-pat literature document ref. U on enclosed PTO-892 Form; and USP 5541082-A of Botchner cited as ref. G on enclosed PTO-892 Form.
Regarding claims 9-10, CN teaches, or at least suggests, a composition for growth medium comprising at least predetermined amounts of yeast extract, manganese sulphate, tomato juice and mineral salts, page 4, lines 7-8 and 20; and page 5, lines 11-12.  Distilled water is disclosed by CN at page 5, line 12.  Yeast extract is disclosed to be a predetermined amount of 10 g/L, see page 5, line 11.  The tomato juice is disclosed to be of at least 200 mL and 0.3 g/L MnSO4, see pages 4-5, lines 8 and 12.  However, these predetermined amounts fall outside the claimed range for the same components.  Nonetheless the components are disclosed to be useful as ingredients to induce sporulation.  Hence to add more or less of either one would have been routine optimization by one of ordinary skill in the art; because they are well-known to induce sporulation; and one of skill in the art would have been motivated to try different amounts based on the needs of the growth requirements for Bacillus coagulans species and to optimize the growth requirements.  
Further note that regarding claims 9-10, Amaha et al do teach predetermined amount of 10% tomato juice, see page 34, col. 2, line 23. Also, the minerals salts manganese, nickel and cobalt markedly stimulated sporulation, see page 35, col. 1, lines 23-25. These are present in trace amounts as well. Also note that predetermined optimal amount is recognized to be 1 ppm which is equivalent to 1 mg/l, as claimed herein, see claim 10 and Amaha et al at page 35, lines 33-36.  Also, Amaha et al teach that tomato juice induces sporulation of Bacillus coagulans, see page 34, col. 1, lines 11-13.
Also, further regarding claims 9-10, Botchner teaches microbiological bacterial growth medium which includes skim milk powder in a predetermined amount of at least 16 g/l, see col. 31, lines 5-7.  
Hence regarding claims 9-10, routine optimization of the predetermined amounts of the culture components as claimed and disclosed by the cited prior art is further evidenced by the varied teachings of the cited combined prior art because while CN does not teach all desired predetermined amounts the secondary teachings do teach the amounts and from this one of ordinary skill in the art would have been motivated to select these amounts using routine optimization for the desired outcome with the expectation of successful and predictable results which is sporulation of Bacillus coagulans as disclosed by the cited prior art.  In the absence of persuasive evidence to the contrary claims 9-10 are rendered prima facie obvious over the cited prior art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for the CN composition the component ingredients as disclosed by Amaha et al, and Botchner because each are disclosed to induce sporulation of Bacillus coagulans.  Each of the claimed features are disclosed or suggested by the cited prior art combination.  One of skill in the art would have been motivated to provide for these predetermined amounts, therefore, because each component has been recognized by the skill artisan as disclosed by the cited prior art to induce sporulation of Bacillus coagulans.  In the absence of perusaive evidence to the contrary the claims are prima faice obvious over the cited prior art.
All claims fail to be patentably distinguishable over the state of the art discussed above and cited on the enclosed PTO-892 and/or PTO-1449. Therefore, the claims are properly rejected.
The remaining references listed on the enclosed PTO-892 and/or PTO-1449 are cited to further show the state of the art.
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH K WARE whose telephone number is (571)272-0924.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEBORAH K. WARE
Primary Examiner
Art Unit 1651



/DEBORAH K WARE/Primary Examiner, Art Unit 1651